Roe, C. J. Claimant seeks an award as the widow and sole designated beneficiary of firefighter Theodore E. Waliczek, pursuant to the provisions of the Law Enforcement Officers and Firemen Compensation Act. Ill. Rev. Stat. 1981, ch. 48, par. 281 et seq. The Court has reviewed Claimant’s application for benefits together with the written statement of decedent’s supervisor, and has also reviewed the coroner’s certificate of death, the designation of beneficiary and the report of the Attorney General. From its consideration of these documents the Court finds: 1. A claim was filed herein by Victoria P. Waliczek, widow of Theodore E. Waliczek, who was a firefighter for the Chicago Fire Department and who died on May 10, 1982. 2. That Victoria P. Waliczek, as widow and sole beneficiary designated by decedent, is entitled to any award authorized by this Court. 3. That the statement of Peter Cunningham, decedent’s supervising officer, demonstrates that decedent suffered severe smoke inhalation on March 24, 1981, while asssigned to and attending a fire at 6211 South Cicero in Chicago. 4. That the certificate of death issued by the coroner of the State of Wisconsin states that the cause of decedent’s death was acute myocardial infarction resulting from coronary artery disease, and that decedent died on May 10,1982. 5. That there is nothing in the circumstances to suggest that decedent’s death resulted from the wilful misconduct or intoxication of the decedent. 6. That the foregoing does not fall within the terms and provisions of section 2 of the Law Enforcement Officers and Firemen Compensation Act (Ill. Rev. Stat. 1981, ch. 48, par. 282(e)), which defines “killed in the line of duty”. Specifically, decedent’s death did not occur within one year from the date the injury was received. By reason of the foregoing it is hereby ordered that Claimant’s application for benefits under the provisions of the Law Enforcement Officers and Firemen Compensation Act herein be, and the same is, denied.